DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions and Status of Claims
Applicant's election with traverse of Group I, drawn to a method of forming, in the reply filed on June 13, 2022 is acknowledged.  The traversal is on the ground(s) that there would not be a search burden because the limitations of Group II, drawn to a metal alloy, are found within the limitations of Group I, drawn to a method of forming.  
This is not found persuasive because the inventions have been shown to be independent or distinct from each other. It has been shown that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). Further, a burden has been established wherein the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and because the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, Group II, directed to a metal alloy, there being no allowable generic or linking claim. 
Claims 1-16, 18-19 and 21-22 are pending with Claims 1-16, 18-19 and 21 currently considered in this office action.
Priority
Acknowledgment is made of applicant’s claim to priority in provisional Application No. 62/968,233, filed on January 21, 2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (JP 2011084808 A, English Machine Translation provided).
Regarding Claim 1, Abe discloses a method of forming a metal alloy (see Overview; see para. [0014]), comprising: 
sintering particles comprising molybdenum (Mo) and a second element to produce the metal alloy (see para. [0014]), wherein: 
Mo is the most abundant element by atomic percentage in the metal alloy (see para. [0006]; see Table 1, example 19; W-40Mo-20Cr-15Pd (mass%) would comprise values in atomic percent of 38.7% Mo, 35.7% Cr, 12.6%W and 13.1% Pd such that Mo is most abundant as well for atomic percent), and 
the metal alloy has a relative density of at least 80% (see Table 1, example 19 with relative density of 90%; see also para. [0014] and para. [0020] wherein relative density is as high as 93% in examples).
Additionally, Abe discloses element ranges which is inclusive of an alloy, for example, comprising 40wt% Mo, 5wt% Cr, 5wt% Pd and 50wt% balance W (see para. [0006]). This alloy would comprise in atomic percent: 50.1% Mo, 32.7% W, 11.5% Cr and 5.7% Pd, such that Mo is again, the most abundant element in atomic percent.

Regarding Claim 2, Abe discloses a method of forming a metal alloy (see Abstract), comprising: 
sintering particles comprising molybdenum (Mo) and chromium (Cr) to produce the metal alloy (see Overview; see para. [0014]; see Table 1, example 19 wherein alloy comprises Mo and Cr).

Regarding Claim 3, Abe discloses wherein Mo is the most abundant element by atomic percentage in the metal alloy (see para. [0006]; see Table 1, example 19; W-40Mo-20Cr-15Pd (mass%) would comprise values in atomic percent of 38.7% Mo, 35.7% Cr, 12.6%W and 13.1% Pd such that Mo is most abundant as well for atomic percent).
Additionally, Abe discloses element ranges which is inclusive of an alloy, for example, comprising 40wt% Mo, 5wt% Cr, 5wt% Pd and 50wt% balance W (see para. [0006]). This alloy would comprise in atomic percent: 50.1% Mo, 32.7% W, 11.5% Cr and 5.7% Pd, such that Mo is again, the most abundant element in atomic percent.

Regarding Claim 4, Abe discloses wherein the metal alloy has a relative density of at least 80% (see Table 1, example 19 with relative density of 90%; see also para. [0014] and para. [0020] wherein relative density is as high as 93% in examples).

Regarding Claim 5, Abe discloses wherein the second element is chromium (see para. [0006]; see Table 1, example 19).

Regarding Claim 6, Abe discloses wherein the second element is palladium (Pd) (see para. [0006]; see Table 1, example 19).

Regarding Claim 7, Abe discloses further comprising a third element (see para. [0006]; see Table 1, example 19).

Regarding Claim 8, Abe discloses wherein the third element in present in the metal alloy in an amount of from 0.5at% to 40at% of the metal alloy (see para. [0006]; see Table 1, example 19; W-40Mo-20Cr-15Pd (mass%) would comprise values in atomic percent of 38.7% Mo, 35.7% Cr, 12.6%W and 13.1% Pd such that the elements Cr, W and Pd are within the claimed range and may be considered the third element).
Additionally, the alloy comprising 40wt% Mo, 5wt% Cr, 5wt% Pd and 50wt% balance W (see claim 1 explanation above) and therefore 50.1at% Mo, 32.7at% W, 11.5at% Cr and 5.7at% Pd, would also comprise the elements Cr, W and Pd within the claimed range, and such that either element may be considered the third element. 

Regarding Claim 10, Abe disclose wherein the third element is tungsten (W) (see para. [0006]; see Table 1, example 19).

Regarding Claim 18, Abe discloses wherein the metal alloy is a bulk metal alloy (see para. [0011]; see also para. [0014]; a compact formed after sintering would read on bulk metal alloy).

Claim(s) 1-5, 7, 10-11, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaminada (US 20180209034 A1).
Regarding Claim 1, Kaminada discloses a method of forming a metal alloy (see Abstract), comprising: 
sintering particles comprising molybdenum (Mo) and a second element to produce the metal alloy (see para. [0024] and para. [0026]), wherein: 
Mo is the most abundant element by atomic percentage in the metal alloy (see para. [0024] and Table 1), and the metal alloy has a relative density of at least 80% (see Table 1; see para. [0032]).

Regarding Claim 2, Kaminada discloses a method of forming a metal alloy (see Abstract), comprising: 
sintering particles comprising molybdenum (Mo) and chromium (Cr) to produce the metal alloy (see para. [0024] wherein metal alloy may comprise Cr).

Regarding Claim 3, Kaminada discloses wherein Mo is the most abundant element by atomic percentage in the metal alloy (see para. [0024] and Table 1).

Regarding Claim 4, Kaminada discloses wherein the metal alloy has a relative density of at least 80% (see Table 1, relative density; see para. [0032]).

Regarding Claim 5, Kaminada discloses wherein the second element is chromium (see para. [0024] wherein metal alloy may comprise Cr).

Regarding Claim 7, Kaminada discloses further comprising a third element (see para. [0024] wherein metal alloy comprises two or more elements M).

Regarding Claim 10, Kaminada discloses wherein the third element is tungsten (W) (see para. [0024] wherein metal alloy comprises two or more elements M, and where M may be W).

Regarding Claim 11, Kaminada discloses wherein the third element is tantalum (Ta) (see para. [0024] wherein metal alloy comprises two or more elements M, and where M may be Ta).

Regarding Claim 14, Kaminada discloses wherein Mo is present in the metal alloy in an amount of at least 50 at% (see Table 1).

Regarding Claim 18, Kaminada discloses wherein the metal alloy is a bulk metal alloy (see Abstract; target material reads on bulk metal alloy).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14 and 19 are rejected under 35 U.S.C. 103 as obvious over Abe (JP 2011084808 A, English Machine Translation provided).
Regarding Claim 12, Abe discloses wherein the melting point of the alloy is very high, but does not expressly disclose wherein the melting point of the metal alloy is at least 2500 C. 
However, the composition of the alloy is the same as the claimed invention, and it would be obvious to one of ordinary skill in the art that the alloy of Abe comprises the claimed melting point of at least 2500 C. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding 13, Abe does not disclose wherein the metal alloy has a neutron absorption cross-section of no greater than 18 barn.
However, the composition of the alloy is the same as the claimed invention, and it would be obvious to one of ordinary skill in the art that the alloy of Abe comprises the claimed neutron absorption cross-section of no greater than 18 barn. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 14, Abe discloses wherein Mo is present in the metal alloy in an amount of at least 50 at% (see para. [0006]). Abe discloses element ranges which is inclusive of an alloy comprising 40wt% Mo, 5wt% Cr, 5wt% Pd and 50wt% balance W (see para. [0006]). This alloy would comprise in atomic percent: 50.1% Mo, 32.7% W, 11.5% Cr and 5.7% Pd, such that Mo is comprised in an amount of at least 50at%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding Claim 19, Abe discloses wherein the melting point of the alloy is very high, but does not expressly disclose wherein the metal alloy is substantially stable at a temperature of at least 2500 °C.
However, the composition of the alloy is the same as the claimed invention, and it would be obvious to one of ordinary skill in the art that the alloy of Abe be substantially stable at a temperature of at least 2500 °C. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Abe, as applied to claim 1 above, in further view of Naidu (“The Cr-W (Chromium-Tungsten) System”).
Regarding Claim 9, Abe does not disclose expressly wherein the second element and the third element exhibit a miscibility gap.
However, one of ordinary skill in the art would appreciate that, wherein the second and third elements are considered W and Cr (see para. [0006] and Table 1, example 19), there exists a miscibility gap (see Fig. 1, Naidu)).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Abe, as applied to claim 1 above, in further view of Venkatraman (“The Cr-Mo (Chromium-Molybdenum) System”).
Regarding Claim 15, Abe does not disclose wherein the Mo and the second element exhibit a miscibility gap. 
However, one of ordinary skill in the art would appreciate that, wherein the second is Cr (see para. [0006] and Table 1, example 19), there exists a miscibility gap (see Venkatraman Fig. 1).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Abe, as applied to claim 1 above, in further view of Frye (US 20110194970 A1).
Regarding Claim 16, Abe does not disclose wherein the metal alloy is nanocrystalline.
However, the process of Abe is the same as claimed, and further processing steps of Abe are the same as the instant invention. For example, Abe discloses the similar starting particle size, ball milling, cold compressing at high pressure, and sintering as the instant invention (see para. [0014] of Abe; see Pg. 4, Para. 4, Pg. 13, Para. 1, Pg. 15, Para. 1, and Pg. 15, para. 5 of instant invention).
Further, Frye teaches nanocrystalline powders comprising W and Mo in order to form nanograin bodies via powder metallurgy and in order to produce filaments, tools and other components which require higher mechanical properties (see para. [0002]-[0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a metal alloy which is nanocrystalline, as taught by Frye, for the invention disclosed by Abe. One would be motivated to do this in order to produce a filament with high mechanical properties (see teaching above by Frye; see also para. [0011] of Abe which discloses use of invention as a filament or high temperature tool).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Abe, as applied to claim 1 above, in further view of Diliberto (“Development of chromia forming Mo-W-Cr alloys: synthesis and characterization”).
Regarding Claim 21, Abe does not disclose wherein the metal alloy is rich in the second element at grain boundaries of the metal alloy. 
However, it would have been obvious that a grain boundary rich in the second element form during the sintering process.
For example, Diliberto teaches wherein the CrPd liquid phase at the grain boundaries is responsible for homogenous sintering (see Abstract; see pg. 3282, Col. 1, Para. 3; see also Para. VI showing grain boundary phase richest in Cr, and also rich in Pd – i.e., higher Pd than the nominal composition of the alloy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the invention of Abe comprises grain boundaries rich in the second element as claimed and as taught by Diliberto, because Diliberto demonstrates that the sintering mechanism (liquid phase sintering) of the system of Abe would produce a CrPd (second element) grain boundary phase during the densification process (see Abstract).
Additionally, the composition and sintering parameters of Abe are the same as the instant invention. It would be obvious that the alloy of Abe therefore results in the claimed grain boundary rich in the second element. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kaminada (US 20180209034 A1).
Regarding Claim 8, Kaminada discloses wherein the total of the second and third elements is present in the metal alloy in an amount of preferably 10-50at%. 
While Kaminada does not expressly disclose wherein the third element is specifically present in an amount of 0.5 at% to 40 at% of the metal alloy, it would have been obvious to one of ordinary skill in the art to have incorporated the third element in this amount to reach a total of 10-50at% for the total amount of both the second and the third element. For example, in obtaining a total amount of 30at% M elements comprising at least two elements, it would have been obvious to have included the second and third element in an amount of 15at% each.
Additionally, the claimed values are merely an optimum or workable range, and Applicant has not provided criticality for the claimed range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Claim 8 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kaminada, as applied to Claim 1 above, in further view of Chiyabara (JP 2001083545 A, English Machine Translation provided).
Regarding Claim 8, Kaminada discloses wherein the total of the second and third elements is present in the metal alloy in an amount of preferably 10-50at%. 
Kaminada does not expressly disclose wherein the third element is specifically present in an amount of 0.5 at% to 40 at% of the metal alloy.
Chiyabara discloses a similar invention wherein the third element in a Mo-W-Cr system is present in an amount of 5-15wt% in order to reduce disconnection failure in the wiring of a TFT (see para. [0003] and see para. [0008] wherein Cr is the third element).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the third element in an amount of 5-15wt%, as taught by Chiyabara, for the invention disclosed by Kaminada, in order to reduce disconnection failures in the wiring of a TFT (see teaching above by Chiyabara). One of ordinary skill in the art would appreciate that 5-15wt% Cr would read on 0.5-40at% inclusion of the third element.
Additionally, it would have been obvious to one of ordinary skill in the art to have incorporated the third element in the claimed amount because the claimed values are merely an optimum or workable range, and Applicant has not provided criticality for the claimed range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kaminada, as applied to claim 1 above, in further view of Naidu (“The Cr-W (Chromium-Tungsten) System”).
Regarding Claim 9, Kaminada does not disclose expressly wherein the second element and the third element exhibit a miscibility gap.
However, Kaminada discloses wherein the second element and third elements may be selected from W, Nb, Ta, Ni, Ti and Cr. 
One of ordinary skill in the art would appreciate that in the selection of W and Cr, there exists a miscibility gap (see Fig. 1, Naidu).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kaminada, as applied to claim 1 above, in further view of Venkatraman (“The Cr-Mo (Chromium-Molybdenum) System”).
Regarding Claim 15, Kaminada does not disclose expressly wherein the Mo and the second element exhibit a miscibility gap.
However, Kaminada discloses wherein the second element may be Cr. 
One of ordinary skill in the art would appreciate that in the selection of Cr, there exists a miscibility gap between Mo and Cr (see Fig. 1, Venkatraman).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/             Examiner, Art Unit 1735
                                                                                                                                                                                           
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735